According to the rule of Dobson v. Lindekugel (1917) 39 S.D. 374, 164 N.W. 269 (approved and followed Baruth v. Board of Com'rs [1926] 50 S.D. 249, 209 N.W. 341), the time for serving notice of intention had not expired when the extension order was made on February 14.
Although the statute (section 2559, Rev. Code 1919, as amended by Laws 1921, c. 185) draws no distinction with reference to hearing and notice between applications to fix a new time and applications for extension and it has been squarely held that applications for fixing a new time must be upon notice (Sorg v. Wells [1913] 31 S.D. 432, 141 N.W. 384), nevertheless there is a long-established practice which has had at least the tacit approval of this court to permit ex parte orders extending time (as distinguished from fixing new time). Fuller v. Anderson (1926) 50 S.D. 568, 210 N.W. 992. Under these circumstances, it would hardly seem proper to hold the order void in this case (it being an extension order rather than an order fixing new time) solely because it was made ex parte and not upon notice.
It is true that no affidavit showing good cause was filed when the order was applied for. It is equally true, however, that there was then pending and undecided a duly submitted motion for judgment n.o.v. Until that motion was ruled upon, neither party should be required to give notice of intention, order transcript, or take any other acts or incur any expense looking toward motion for new trial. The pendency of such motion is good cause for extension of time for doing any and all of such acts and it is cause of a kind and nature that appears from the record of the case itself, is fully known to the trial judge, and cannot be disputed or controverted by the opposing party. The record itself therefore exhibits ample and incontrovertible "good cause" for the extension of time. Under these circumstances, I think the extension order was valid and preserved the jurisdiction of the court to pass upon the motion for new trial at the time the same was submitted.
This appeal is from the order granting a new trial, and the only ground of attack thereon is that the court lacked jurisdiction to make and enter such order. Believing that the jurisdiction existed, I concur in the affirmance of the order appealed from. *Page 627